                                            Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        ARMANDO RIVERA,                                No. 5:18-cv-01531-VKD
                                                        Plaintiffs,                        ORDER GRANTING IN PART AND
                                   9
                                                                                           DENYING IN PART PLAINTIFF’S
                                  10
                                                  v.                                       MOTION FOR ATTORNEY’S FEES
                                                                                           AND COSTS
                                  11        CREMA COFFEE COMPANY LLC dba
                                            CREMA COFFEE ROASTING                          Re: Dkt. No. 57
                                  12        COMPANY, et al.,
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15           Plaintiff Armando Rivera moves for attorney’s fees and litigation costs under the

                                  16   Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12205, and the California Unruh

                                  17   Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 52(a). Dkt. No. 57. Defendants Crema Coffee

                                  18   Company LLC d/b/a Crema Coffee Roasting Company and Ali Farhang oppose. Dkt. No. 10.

                                  19   The Court finds it appropriate to resolve the motion without oral argument. Civ. L.R. 7-1(b).

                                  20   Having considered the parties’ submissions, the Court grants in part and denies in part Mr.

                                  21   Rivera’s motion for attorney’s fees and costs.

                                  22   I.      BACKGROUND

                                  23           Mr. Rivera filed this action on March 9, 2018 alleging that he encountered accessibility

                                  24   barriers at a coffeehouse that violated Title III of the ADA, the Unruh Act, and the California

                                  25   Health and Safety Code. Dkt. No. 1. On March 4, 2020, the Court granted in part and denied in

                                  26   part Mr. Rivera’s summary judgment motion. Dkt. No. 53. The Court dismissed the ADA claim

                                  27   as moot because the coffeehouse at issue had permanently ceased operations. Id. at 5–6. The

                                  28   Court exercised supplemental jurisdiction over the Unruh Act claim and granted summary
                                             Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 2 of 13




                                   1   judgment for Mr. Rivera on that claim. Id. at 10. Mr. Rivera dismissed his remaining claim under

                                   2   the California Health and Safety Code. Dkt. No. 54. Thereafter, the Court entered judgment in

                                   3   Mr. Rivera’s favor on March 4, 2020. Dkt. No. 56.

                                   4   II.      LEGAL STANDARD
                                   5            Because the Court dismissed Mr. Rivera’s ADA claim as moot, he is not eligible to recover

                                   6   fees or costs under the ADA. 42 U.S.C. § 12205 (providing that a district court, “in its discretion,

                                   7   may allow the prevailing party . . . a reasonable attorney’s fee, including litigation expenses, and

                                   8   costs”) (emphasis added). However, under the Unruh Act, a prevailing party may recover “any

                                   9   attorney’s fees that may be determined by the court.” Cal. Civ. Code § 52(a). A party who

                                  10   succeeds with respect to any significant issue in the litigation, achieving some of the benefit the

                                  11   party sought, is a prevailing party. Maria P. v. Riles, 43 Cal. 3d 1281, 1292 (1987) (quoting

                                  12   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)); see also Jankey v. Poop Deck, 537 F.3d 1122,
Northern District of California
 United States District Court




                                  13   1129–30 (9th Cir. 2008) (stating that a prevailing party is one who “achieve[s] a material

                                  14   alteration of the legal relationship of the parties” that is “judicially sanctioned”) (internal quotation

                                  15   marks omitted). Because Mr. Rivera prevailed on his Unruh Act claim, he may recover fees under

                                  16   that statute. The Court applies California state law governing the award of attorney’s fees. See

                                  17   Klein v. City of Laguna Beach, 810 F.3d 693, 701 (9th Cir. 2016) (“[F]ederal courts apply state

                                  18   law for attorney’s fees to state claims because of the Erie doctrine.”); see also Johnson v. Hey

                                  19   Now Props. LLC, No. 2:16-cv-02931 WBS KJN, 2019 WL 586753, at *1 (E.D. Cal. Feb. 13,

                                  20   2019).

                                  21            Under California law, the court calculates the reasonable amount of attorney’s fees by

                                  22   starting with the lodestar: “the number of hours reasonably expended on the litigation multiplied

                                  23   by a reasonable hourly rate.” PLCM Grp. v. Drexler, 22 Cal. 4th 1084, 1095 (2000). The lodestar

                                  24   is the presumptive method under all fee-shifting statutes. See Ketchum v. Moses, 24 Cal. 4th 1122,

                                  25   1135 (2001). The court may adjust the lodestar figure “based on consideration of factors specific

                                  26   to the case, in order to fix the fee at the fair market value for the legal services provided.” PLCM

                                  27   Grp., 22 Cal. 4th at 1095. These factors include “the nature of the litigation, its difficulty, the

                                  28   amount involved, the skill required in its handling, the skill employed, the attention given, the
                                                                                          2
                                            Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 3 of 13




                                   1   success or failure, and other circumstances in the case.” Id. at 1096.

                                   2           With respect to litigation costs and expenses, “unlike the ADA, the [] Unruh Act do[es] not

                                   3   provide for out-of-pocket litigation expenses.” Rodriguez v. Barrita, Inc., 53 F. Supp. 3d 1268,

                                   4   1294 (N.D. Cal. 2014); see also Johnson v. Baird Lands, Inc., No. 18-cv-05365-VKD, 2020 WL

                                   5   3833278, at *9 (N.D. Cal. July 8, 2020); Johnson v. Cala Stevens Creek/Monroe, LLC, No. 17-

                                   6   CV-04574-LHK, 2020 WL 2556989, at *11 (N.D. Cal. May 20, 2020); Hey Now Props., 2019

                                   7   WL 586753, at *4 (“Unlike the ADA, the Unruh Act contains no mention of litigation expenses

                                   8   as allowable costs.”); Cal. Civ. Code § 52(a) (failing to mention out-of-pocket litigation expenses).

                                   9   Because the Unruh Act is silent as to costs, federal law applies. Hey Now Props., 2019 WL

                                  10   586753, at *4; see also Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1022 (9th

                                  11   Cir. 2003) (“An award of standard costs in federal district court is normally governed by Federal

                                  12   Rule of Civil Procedure 54(d), even in diversity cases.”).
Northern District of California
 United States District Court




                                  13   III.    DISCUSSION

                                  14           A.     Attorney’s Fees

                                  15           Mr. Rivera seeks an award of attorney’s fees and costs in the amount of $88,970.69 for

                                  16   work performed through the date of filing of his motion for fees. Dkt. No. 57 at 22. Of that

                                  17   $88,970.69, Mr. Rivera requests $76,230.00 in fees for 199.2 hours worked and $12,740.69 in

                                  18   costs and expenses. Id. at 16, 22–23. Mr. Rivera seeks an additional award of $4,932.50 in fees

                                  19   for 12.3 hours spent preparing the reply brief in support of his motion for fees. Dkt. No. 61 at 9;

                                  20   Dkt. No. 61-1 ¶ 3; Dkt. No. 61-3 ¶ 2. In total, Mr. Rivera seeks $93,903.19 in fees and costs,

                                  21   $12,940.00 of which is attributable to the fees motion briefing. Dkt. No. 57 at 16; Dkt. No. 61 at

                                  22   9.

                                  23           The Unruh Act provides for an award of fees “as may be determined by the court.” Cal.

                                  24   Civ. Code §§ 52(b)(3), 52.1(c). The party seeking an award of fees has the burden to demonstrate

                                  25   that the fees claimed are reasonable. Center for Biological Diversity v. Cty. of San Bernardino,

                                  26   188 Cal. App. 4th 603, 615 (2010).

                                  27                  1.      Reasonable hourly rates

                                  28           The reasonable hourly rate is the prevailing rate in the community for similar work.
                                                                                         3
                                          Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 4 of 13




                                   1   PLCM Grp., 22 Cal. 4th at 1095; see also Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210–

                                   2   11 (9th Cir. 1986), reh’g denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987) (“In

                                   3   determining a reasonable hourly rate, the district court should be guided by the rate prevailing in

                                   4   the community for similar work performed by attorneys of comparable skill, experience, and

                                   5   reputation.”) (citing Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)). The relevant community is

                                   6   the forum district. Heritage Pac. Fin., LLC v. Monroy, 215 Cal. App. 4th 972, 1009 (2013) (citing

                                   7   Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992)); see also Barjon v. Dalton, 132 F.3d

                                   8   496, 500 (9th Cir. 1997) (“Generally, the relevant community is the forum in which the district

                                   9   court sits.”). The fee applicant has the burden of producing evidence that the requested rates are in

                                  10   line with those prevailing in the community for similar services by lawyers of reasonably

                                  11   comparable skill, experience, and reputation, including “(1) evidence, documentary and oral, of

                                  12   the services actually performed; and (2) expert opinion, by [the applicant] and other lawyers, as to
Northern District of California
 United States District Court




                                  13   what would be a reasonable fee for such services.” Martino v. Denevi, 182 Cal. App. 3d 553, 558

                                  14   (1986) (citing 1 Witkin, Cal. Procedure (3d ed. 1985) § 165, p. 192; Hensley, 461 U.S. at 433,

                                  15   437); Heritage Pac. Fin., 215 Cal. App. 4th 972 at 1009 (“The rates of comparable attorneys in

                                  16   the forum district are usually used.”); see also Blum, 465 U.S. at 896 n.11; United Steelworkers of

                                  17   Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990) (“Affidavits of the plaintiffs’

                                  18   attorney and other attorneys regarding prevailing fees in the community, and rate determinations,

                                  19   in other cases, particularly those setting a rate for the plaintiffs’ attorney, are satisfactory evidence

                                  20   of the prevailing market rate.”).

                                  21           Mr. Rivera requests fees based on the hourly rates of two attorneys and four paralegals.

                                  22   The attorneys are: Tanya Moore ($475/hour) and Zachary Best ($495/hour). The paralegals are:

                                  23   Marejka Sacks ($175/hour), Isaac Medrano ($175/hour), Whitney Law ($150/hour), and David

                                  24   Guthrie ($120/hour). To support the reasonableness of the identified hourly rates, Mr. Rivera

                                  25   relies on the declarations of Ms. Moore, Ms. Law, and Mr. Medrano. Dkt. Nos. 57-1, 57-3, 57-4.

                                  26   The declarations include descriptions of each timekeeper’s qualifications and experience, as well

                                  27   as billing records for work performed in this case.

                                  28           Ms. Moore says that she has been practicing law for over 18 years and has specialized in
                                                                                           4
                                          Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 5 of 13




                                   1   disability access litigation for over 10 years. Dkt. No. 57-1 ¶¶ 4-7. According to Ms. Moore, Mr.

                                   2   Best has been practicing law for over 25 years and has specialized in disability access litigation for

                                   3   at least 13 years. Id. ¶ 11. Ms. Sacks has over 13 years of paralegal experience, including over

                                   4   eight years on disability access matters. Id. ¶ 12. Mr. Guthrie has at least six years of paralegal

                                   5   experience. Id. ¶ 13. Mr. Medrano says that he has over 10 years of paralegal experience,

                                   6   including five years specializing in disability access litigation. Dkt. No. 57-3 ¶ 2. Ms. Law says

                                   7   that she has over 10 years of paralegal experience, including seven years specializing in disability

                                   8   access litigation. Dkt. No. 57-4 ¶ 2.

                                   9          Defendants do not challenge the reasonableness of Mr. Rivera’s counsel’s rates. See Dkt.

                                  10   No. 60. Recent decisions from other courts in this District confirm that the requested rates are in

                                  11   line with fees awarded to other attorneys and paralegals with comparable or greater experience.

                                  12   See, e.g., Hernandez v. Mai, No. 5:19-cv-03029-VKD, Dkt. No. 22 (N.D. Cal. Feb. 3, 2020)
Northern District of California
 United States District Court




                                  13   (awarding Ms. Moore $475/hour and Ms. Law $175/hour), adopted in full by Hernandez v. Mai,

                                  14   5:19-cv-03029-EJD, Dkt. No. 27 (N.D. Cal. Feb. 27, 2020); Dytch v. Maxaco, LLC, No. 17-CV-

                                  15   00438-SI, 2019 WL 1934879, at *2 (N.D. Cal. May 1, 2019) (approving $475/hour for Ms.

                                  16   Moore, $495 for Mr. Best, $175/hour for Ms. Sacks, $150/hour for Ms. Law, and $120/hour for

                                  17   Mr. Guthrie); Johnson v. Oakwood Center LLC, No. 19-cv-01582-VKD, 2019 WL 7209040, at

                                  18   *12 (N.D. Cal. Dec. 27, 2019) (approving $475 rate for attorneys with approximately 20 to 25

                                  19   years of litigation experience), adopted in full by Johnson v. Oakwood Ctr. LLC, No. 19-cv-

                                  20   01582-EJD, Dkt. No. 35 (N.D. Cal. Feb. 12, 2020); Johnson v. Rocklin of California LLC, No. 18-

                                  21   CV-06836-VKD, 2019 WL 3854308, at *11 (N.D. Cal. Aug. 16, 2019) (same), adopted in full by

                                  22   Johnson v. Rocklin of Cal. LLC, No. 18-cv-06836-EJD, Dkt. No. 27 (N.D. Cal. Sept. 6, 2019).

                                  23          Accordingly, the Court finds Mr. Rivera’s requested rates to be reasonable.

                                  24                  2.      Hours reasonably expended

                                  25          Mr. Rivera submits a billing statement reflecting that his counsel billed 257.6 hours to this

                                  26   matter, including time spent preparing the fees motion. Dkt. No. 57-2, Ex. A at 28. But his fees

                                  27   motion states that his counsel billed only 244.3 hours, from which Mr. Rivera further subtracts

                                  28   44.9 hours from Ms. Moore’s time and 0.2 hours from Mr. Best’s time for a claimed total of 199.2
                                                                                         5
                                           Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 6 of 13




                                   1   hours. Mr. Rivera does not explain this discrepancy. Dkt. No. 57 at 11–16. He requests an

                                   2   additional 9.5 hours for Ms. Moore and 2.8 hours for Ms. Law for time spent on the reply brief in

                                   3   support of attorney’s fees, for a claimed total of 211.5 hours. Dkt. No. 61 at 9; Dkt. No. 61-1 ¶ 3;

                                   4   Dkt. No. 61-3 ¶ 2.

                                   5          Defendants argue that the hours Mr. Rivera’s counsel expended are not reasonable because

                                   6   counsel overbilled for simple tasks and caused unnecessary delays by not suggesting an alternative

                                   7   resolution earlier in the case, resulting in needlessly protracted litigation and unnecessary costs.

                                   8   Dkt. No. 60 at 6–9. The Court addresses each argument in turn.

                                   9                          a.      Specific billing entries
                                  10          First, defendants contend that plaintiff’s counsel spent an unreasonable amount of time

                                  11   drafting pleadings and briefs. Dkt. No. 60 at 8. Specifically, defendants argue that billing over

                                  12   2.5 hours for drafting the complaint1 and 27.2 hours for drafting the fees motion was
Northern District of California
 United States District Court




                                  13   unreasonable, given that these are documents common to all ADA litigation and experienced ADA

                                  14   counsel should have templates prepared to increase efficiency. Id. Defendants ask the Court to

                                  15   reduce the hours for the fees motion by at least 3 hours for a reduction of $3,800 and the fees for

                                  16   the complaint to $480. Id.

                                  17          Mr. Rivera seeks fees for a total of 7.3 hours for preparing and filing the original

                                  18   complaint, serving process, and reviewing defendants’ answer. Dkt. No. 57 at 11–12. An

                                  19   examination of Mr. Rivera’s billing statement shows that an individual named Bradley Urso2 spent

                                  20   0.4 hours drafting the complaint, Ms. Law spent 0.4 hours reviewing and revising the draft

                                  21   complaint, and Ms. Moore spent 1.7 hours revising the complaint, for a total of 2.5 hours. Dkt.

                                  22   No. 57-2, Ex. A at 1–2. Defendants assert that “[t]he drafting of the form complaint should be a

                                  23   paralegal task with Plaintiff’s counsel providing a minimal review”—and it appears that that is

                                  24   precisely what occurred here. Dkt. No. 60 at 8. Defendants’ criticism concerning the drafting of

                                  25

                                  26   1
                                        Defendants do not specify which complaint they believe should only have taken only 2.5 hours.
                                  27   The Court presumes defendants take issue with the original complaint (Dkt. No. 1).

                                  28
                                       2
                                        Mr. Urso’s billing rate is listed as $150 per hour, from which the Court infers he is a paralegal.
                                       Dkt. No. 57-2 at 1.
                                                                                         6
                                          Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 7 of 13




                                   1   the complaint are thus not well-founded. See, e.g., Baird Lands, 2020 WL 3833278, at *6 (finding

                                   2   5.2 hours was not an unreasonable amount of time for conducting fact research, evaluating case

                                   3   strategy, drafting complaint, and ensuring that plaintiff complied with his Rule 11 obligations);

                                   4   Hernandez v. Yen, No. 5:13-CV-01830-RMW, 2015 WL 5185669, at *4 (N.D. Cal. Sept. 4, 2015)

                                   5   (upholding plaintiff’s request for 8.9 hours spent on preparation and service of complaint).

                                   6          With respect to the fees motion, Ms. Moore billed 11.7 hours, Ms. Law billed 16.1 hours,

                                   7   and Mr. Medrano billed 0.2 preparing the fees motion and its accompanying documents, for a total

                                   8   of 28 hours. Dkt. No. 57 at 16. Ms. Moore spent an additional 9.5 hours and Ms. Law 2.8 hours

                                   9   preparing the reply brief and accompanying declarations, for a total of 12.3 hours. Dkt. No. 61 at

                                  10   9; Dkt. No. 61-1 ¶ 3; Dkt. No. 61-3 ¶ 2. Altogether, Mr. Rivera’s counsel spent 40.3 hours on his

                                  11   fees request.

                                  12          Ms. Moore specializes in disability representation and advises that she has prosecuted over
Northern District of California
 United States District Court




                                  13   1,500 civil rights actions. Dkt. No. 57-1 ¶ 4. Fees motions are common in ADA litigation in this

                                  14   District, and the Court would expect counsel as experienced as Ms. Moore to have templates

                                  15   prepared that would reduce the amount of time needed to draft such motions. See, e.g., Cala

                                  16   Stevens Creek, 2020 WL 2556989, at *7 (“With over a thousand ADA cases in the United States

                                  17   District Court for the Northern District of California alone and experience with approximately

                                  18   5,000 ADA cases in the United States District Courts for the Eastern, Northern, and Central

                                  19   Districts of California, the Court would expect significant efficiencies as well as templates that

                                  20   Plaintiffs’ counsel could use in every case.”); see also Baird Lands, 2020 WL 3833278, at *8.

                                  21          A comparison of Mr. Rivera’s fees motion here with those his counsel has filed in other

                                  22   cases shows that counsel appears to have re-used relevant work product. Hernandez v. Spring

                                  23   Charter Inc., No. 19-cv-01479-TSH, 2020 WL 1171121, at *5 (N.D. Cal. Mar. 11, 2020) (listing

                                  24   similar fees motions Ms. Moore submitted in other cases); compare Dkt. No. 57 at 7–11, 16–22

                                  25   with Spring Charter, No. 19-cv-01479-TSH, Dkt. No. 23 at 8–11, 14–18 (N.D. Cal. Feb. 10, 2020)

                                  26   and Dytch, No. 17-CV-00438-SI, Dkt. No. 102 at 12–14, 18–20 (N.D. Cal. Mar. 11, 2019). Ms.

                                  27   Law’s declaration is also very similar to her declarations from other cases. Compare Dkt. No. 57-

                                  28   4 with Spring Charter, No. 19-cv-01479-TSH, Dkt. No. 23-3 (N.D. Cal. Feb. 10, 2020) and Dytch,
                                                                                         7
                                          Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 8 of 13




                                   1   No. 17-CV-00438-SI, Dkt. No. 102-7 (N.D. Cal. Mar. 11, 2019). Such efficiency is encouraged,

                                   2   and the Court would expect that efficiency to be reflected in fewer hours expended in preparing

                                   3   the briefing on Mr. Rivera’s fees motion.

                                   4          The issues presented in this action were not complex and the fees motion was

                                   5   straightforward, therefore the fees motion should not have required the number of hours claimed.

                                   6   Trujillo v. Orozco, No. 5:17-cv-00566-EJD, 2018 WL 1142311, at *5 (N.D. Cal. Mar. 2, 2018)

                                   7   (“This was a short and simple case, which warranted nothing more than a short and simple motion

                                   8   for fees.”). Other courts in this District have found that spending more than 25 hours on a fees

                                   9   motion in such circumstances to be excessive. Id. (finding Ms. Moore’s and Mr. Sacks’s

                                  10   collective 32.6 hours on fees motion and reply brief to be excessive); Spring Charter, 2020 WL

                                  11   1171121, at *5 (finding that approximately 25 hours on a straightforward request for fees under

                                  12   well-established precedent was not warranted); Dytch, 2019 WL 3928752, at *7 (finding 59.8
Northern District of California
 United States District Court




                                  13   hours for opening fees motion and 34.8 hours for reply brief to be excessive, and reducing

                                  14   recoverable hours by 60 hours); Kalani v. Starbucks Corp., No. 13-CV-00734-LHK, 2016 WL

                                  15   379623, at *9 (N.D. Cal. Feb. 1, 2016) (reducing request for 34.3 hours spent preparing fees

                                  16   motion to 17.3 hours, where “[p]laintiff’s [m]otion raises no novel points of law and presents a

                                  17   straightforward request for fees under well-established precedent”); Cruz v. Starbucks Corp., No.

                                  18   C-10-01868 JCS, 2013 WL 2447862, at *9 (N.D. Cal. June 5, 2013) (finding 30.8 hours for fees

                                  19   motion and 23.3 hours for reply brief to be excessive in light of counsel’s extensive experience,

                                  20   and reducing fees by 50%). Accordingly, the Court finds it appropriate to reduce Ms. Moore’s

                                  21   time by 7.95 hours, Ms. Law’s time by 7.15, and Mr. Medrano’s time by 0.2 hours, for a total of

                                  22   25 hours spent on both the opening and reply briefs in support of the fees motion.

                                  23          Defense counsel makes additional objections to specific billing entries in his declaration in

                                  24   support of defendants’ opposition, but that declaration consists largely of legal arguments not

                                  25   raised in defendants’ opposition brief. See Civ. L.R. 7-5(b) (“An affidavit or declaration[] may

                                  26   contain only facts . . . and must avoid conclusions and argument. . . . An affidavit or declaration

                                  27   not in compliance with this rule may be stricken in whole or in part.”). Accordingly, the Court

                                  28   will not consider those additional objections here.
                                                                                         8
                                          Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 9 of 13



                                                              b.     Protracted litigation
                                   1
                                               Defendants argue that this case could have been resolved sooner if Mr. Rivera had
                                   2
                                       conceded that adding a ramp or lift system to the stairs was not readily achievable and had instead
                                   3
                                       suggested an alternative method of access using a buzzer/intercom coupled with curbside service.
                                   4
                                       Dkt. No. 60 at 6–7. They contend that Mr. Rivera’s fee award should not exceed $11,734.63,
                                   5
                                       which is the amount of fees incurred as of the date of the parties’ mediation session. Id. at 7; Dkt.
                                   6
                                       No. 60-1 ¶ 18.
                                   7
                                               A court may reduce a fee award where a party unreasonably prolonged a lawsuit. Jankey,
                                   8
                                       537 F.3d at 1132. In reviewing whether such conduct occurred, the Court has the “discretion to
                                   9
                                       consider all kinds of non-required conduct in deciding whether litigants have protracted
                                  10
                                       litigation.” Id.
                                  11
                                               The Court finds defendants’ argument unpersuasive. First, defendants say that Mr.
                                  12
Northern District of California




                                       Rivera’s insistence on a ramp solution—which the parties ultimately agreed was not readily
 United States District Court




                                  13
                                       achievable—prevented the parties from settling. This position is inconsistent with defendants’
                                  14
                                       own expert report recommending installation of a ramp. Dkt. No. 61-2 at 7, 15–21. In view of
                                  15
                                       that report, Mr. Rivera’s focus on pursuing remediation of the inaccessible stairs by installation of
                                  16
                                       a ramp was not unreasonable. Nor was it unreasonable for Mr. Rivera to alter his theory of
                                  17
                                       liability based on information revealed during the discovery process. That Mr. Rivera ultimately
                                  18
                                       conceded that a ramp was not readily achievable and instead pursued a theory of liability based on
                                  19
                                       lack of adequate alternative methods of access cannot be considered an undue prolonging of
                                  20
                                       litigation.
                                  21
                                               Second, defendants make much of the fact that Mr. Rivera did not raise the
                                  22
                                       buzzer/intercom alternative method of access until October 28, 2019. But nothing prevented
                                  23
                                       defendants from raising that solution themselves. Even after Mr. Rivera suggested a
                                  24
                                       buzzer/intercom system, defendants did not agree to resolve the action by adopting that solution.
                                  25
                                       Instead, defendants opted to fully brief summary judgment and then permanently close the
                                  26
                                       coffeehouse shortly before the summary judgment hearing. Dkt. No. 53 at 3–4.
                                  27
                                               Mr. Rivera made multiple settlement overtures over the course of this action, and
                                  28
                                                                                         9
                                         Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 10 of 13




                                   1   defendants did not accept any offers. Dkt. No. 57-1 ¶¶ 28-29, 39, 41; see also Dkt. No. 60-1, Ex.

                                   2   A. Defendants may now regret that course of action, but that is not a sufficient basis for finding

                                   3   that Mr. Rivera purposefully prolonged litigation in a manner that justifies a reduction in fees.

                                   4                  3.      Partial success

                                   5          A prevailing party’s success or failure may justify an adjustment of the lodestar. PLCM

                                   6   Grp., 22 Cal. 4th at 1096; see also Chavez v. City of Los Angeles, 47 Cal. 4th 970, 989 (2010)

                                   7   (stating that “a reduced fee award is appropriate when a claimant achieves only limited success”)

                                   8   (internal quotation marks omitted); Barrette v. Costco Wholesale Corp., No. B202606, 2009 WL

                                   9   1019492, at *4 (Cal. Ct. App. Apr. 16, 2009) (“[T]he most critical factor is the degree of success

                                  10   obtained.”) (quoting Harman v. City and Cty. of San Francisco, 136 Cal. App. 4th 1279, 1312

                                  11   (2006)) (internal quotation marks and citation omitted); Thorne v. City of El Segundo, 802 F.2d

                                  12   1131, 1141 (9th Cir. 1986) (describing two-step analysis for adjusting fees based on partial
Northern District of California
 United States District Court




                                  13   success under Hensley). Defendants argue that any fees awarded should be discounted because

                                  14   Mr. Rivera did not prevail on his ADA claim and only prevailed on one of his two theories of

                                  15   liability under the Unruh Act. Dkt. No. 60 at 1–2, 4–6.

                                  16          With respect to the ADA claim, defendants are correct that Mr. Rivera did not prevail;

                                  17   however, Mr. Rivera did not prevail only because defendants chose to permanently close the

                                  18   coffeehouse on the eve of the hearing on Mr. Rivera’s summary judgment motion—well after

                                  19   briefing was complete—thereby mooting the claim. Dkt. No. 53 at 3, 4–6. Thus, the ADA claim

                                  20   was unsuccessful not based on the merits, but rather because defendants made a tactical decision

                                  21   that rendered the remedy that statute provides irrelevant and unnecessary. Moreover, Mr. Rivera’s

                                  22   successful Unruh Act claim was predicated solely on a violation of the ADA. Id. at 7.

                                  23          The practical effect of Mr. Rivera’s lack of success on his ADA claim is a corresponding

                                  24   lack of injunctive relief. Mr. Rivera argues that the Court should award all the fees he incurred

                                  25   because this action vindicated an important civil right. Dkt. No. 57 at 20, 21. Mr. Rivera is

                                  26   correct that the Unruh Act protects important civil rights, but the results in this action were

                                  27   limited. Mr. Rivera obtained an award of statutory damages based on the existence of one barrier

                                  28   to access for people with disabilities. This result may encourage other businesses to ensure that
                                                                                         10
                                         Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 11 of 13




                                   1   their public accommodations comply with federal and state disability access requirements, but this

                                   2   action did not result in any lasting public benefit with respect to the coffeehouse at issue, which is

                                   3   now permanently closed. While this factor may warrant a reduction in fees in some

                                   4   circumstances, the Court declines to adjust the lodestar fees amount on this basis here.

                                   5          With respect to the Unruh Act claim, Mr. Rivera moved for summary judgment based on

                                   6   two theories of liability: the lack of an adequate alternative method of access, and the lack of van-

                                   7   accessible parking. Dkt. No. 53 at 3 (“The parties agree that all of the barriers identified have

                                   8   since been remediated or otherwise addressed, leaving two issues in dispute: (1) the inaccessibility

                                   9   of the path of travel into the Coffeehouse and whether an alternative method of access exists, and

                                  10   (2) the lack of van-accessible parking.”). Defendants correctly observe that Mr. Rivera prevailed

                                  11   on the former theory, but not the latter. Id. at 7–8 (noting that Mr. Rivera did not attempt to park

                                  12   at the coffeehouse and thus did not personally encounter any barriers to access with respect to
Northern District of California
 United States District Court




                                  13   parking that would qualify him for damages under the Unruh Act). Some reduction in fees is

                                  14   appropriate to account for Mr. Rivera’s partial success on this claim. See, e.g., Rodriguez, 53 F.

                                  15   Supp. 3d at 1290–91 (reducing fee award where plaintiff succeeded on some theories of liability

                                  16   but not on others); Johnson v. AutoZone, Inc., No. 17-cv-02941-PJH, 2019 WL 2288111, at *4–5

                                  17   (N.D. Cal. May 29, 2019) (reducing amount of fees based on abandoned theory concerning

                                  18   number of accessible parking spaces); Hernandez v. Polanco Enters., Inc., No. 11-cv-02247-YGR,

                                  19   2016 WL 1461946, at *7 (N.D. Cal. Apr. 14, 2016) (discounting fees award because plaintiff

                                  20   prevailed on only one barrier out of the 40 alleged).

                                  21          Here, the billing statement Mr. Rivera submitted is not detailed in a way that would allow

                                  22   the Court to identify and isolate counsel’s efforts with respect to the unsuccessful theory of

                                  23   liability relating to the parking barrier. Bearing in mind that the purpose of adjusting the fees

                                  24   award is to arrive at a reasonable figure which encourages litigation of meritorious claims while

                                  25   discouraging litigation of claims of low merit, Weeks v. Baker & McKenzie, 63 Cal. App. 4th

                                  26   1128, 1171–72 (1998), the Court finds a 10% reduction to the overall lodestar appropriate to

                                  27   account for Mr. Rivera’s partial success. See Rodriguez, 53 F. Supp. 3d at 1290–91 (applying a

                                  28   20% reduction); Polanco Enters., 2016 WL 1461946, at *7 (applying 10% discount where billing
                                                                                         11
                                         Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 12 of 13




                                   1   entries did not permit straightforward segregation of hours on a per-barrier basis); see also

                                   2   Barrette, 2009 WL 1019492, at *4 (affirming 50% discount); AutoZone, 2019 WL 2288111, at

                                   3   *4–5 (applying 40% discount).

                                   4                  4.      Final adjusted lodestar amount
                                   5          Multiplying the reasonable hourly rates and the hours reasonably expended, yields an

                                   6   adjusted lodestar amount of $68,650.88 as reflected in the following table:

                                   7
                                           Attorney/         Hours        Hours        Total       Reasonable             Fees Per
                                   8
                                           Paralegal        Claimed      Reduced       Hours          Rate           Attorney/Paralegal
                                   9    Tanya Moore          150.4         7.95        142.45       $475/hour            $67,663.75
                                        Zachary Best           1.0          0.0          1.0        $495/hour              $495.00
                                  10
                                        Marejka Sacks          6.0          0.0          6.0        $175/hour             $1,050.00
                                  11    Isaac Medrano          4.9          0.2          4.7        $175/hour              $822.50
                                        Whitney Law           47.2         7.15         40.05       $150/hour             $6,007.50
                                  12
Northern District of California




                                        David Guthrie          2.0          0.0          2.0        $120/hour              $240.00
 United States District Court




                                  13                                                                                 $76,278.75 * 90% =
                                        TOTAL                 211.5         15.3        196.2                            $68,650.88
                                  14

                                  15
                                              B.      Litigation Costs
                                  16
                                              Mr. Rivera also seeks $400 in filing fees, $479.64 in service fees, $6,290 for inspections,
                                  17
                                       $4,041.05 for transcripts, $1,500 in expert fees, and $30 in Court Call expenses, for a total of
                                  18
                                       $12,740.69. Defendants object to fees related to expert discovery. Dkt. No. 60 at 8–9.
                                  19
                                              Because Mr. Rivera prevailed only as to his Unruh Act claim and not his ADA claim, his
                                  20
                                       request for litigation costs can only proceed under the Unruh Act. The Unruh Act does not
                                  21
                                       provide for out-of-pocket litigation expenses. Rodriguez, 53 F. Supp. 3d. at 1294. Mr. Rivera
                                  22
                                       offers no rationale for how or why the Court should award litigation expenses pursuant to the
                                  23
                                       Unruh Act, as his motion solely argues for these expenses under the ADA and California Code of
                                  24
                                       Civil Procedure § 1032. Dkt. No. 57 at 22. Mr. Rivera has therefore not met his obligation to
                                  25
                                       “satisfactorily explain” why he is entitled to litigation costs in the instant case. Baird Lands, 2020
                                  26
                                       WL 3833278, at *9; Kalani, 2016 WL 379623, at *10; see also Cala Stevens Creek, 2020 WL
                                  27
                                       2556989, at *11.
                                  28
                                                                                         12
                                         Case 5:18-cv-01531-VKD Document 64 Filed 08/13/20 Page 13 of 13




                                   1          Nevertheless, although Mr. Rivera does not rely on 28 U.S.C. § 1920, that statute

                                   2   enumerates taxable costs and “lists such items as clerk fees, court reporter fees, expenses for

                                   3   printing and witnesses, expenses for exemplification and copies, docket fees, and compensation of

                                   4   court-appointed experts.” Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 573 (2012). Mr.

                                   5   Rivera’s filing fees and costs of service are compensable under § 1920. Cala Stevens Creek, 2020

                                   6   WL 2556989, at *11. However, Mr. Rivera may not recover inspection costs, expert fees, or

                                   7   Court Call expenses. Id.; Hey Now Props., 2019 WL 5867533, at *4 (“Plaintiff cannot recover as

                                   8   costs any of his litigation expenses for investigation and expert fees because they fall outside the

                                   9   purview of section 1920.”) (citing United Steelworkers, 896 F.2d at 407); Synapsis, LLC v.

                                  10   Evergreen Data Sys., Inc., No. C 05-01524 JF (RS), 2007 WL 2501614, at *1 (N.D. Cal. Aug. 30,

                                  11   2007) (“Neither Civ. L.R. 54-3 nor 28 U.S.C. § 1920 provides a basis for many of the costs

                                  12   claimed by [plaintiff], such as travel expenses or fees for the use of the court-call system.”).
Northern District of California
 United States District Court




                                  13          Accordingly, the Court grants $400 in filing fees, $479.64 in service fees, and $4,041.05

                                  14   for transcripts, for a total of $4,920.69 in costs. The Court does not reduce the amount of costs

                                  15   awarded based on Mr. Rivera’s partial success, because the costs awarded would have been

                                  16   incurred in any event. The remaining costs are denied.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, the Court grants in part and denies in part Mr. Rivera’s motion

                                  19   for attorney’s fees and costs. The Court awards Mr. Rivera $68,650.88 in attorney’s fees and

                                  20   $4,920.69 in litigation costs, for a total of $73,571.57.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 13, 2020

                                  23

                                  24
                                                                                                     VIRGINIA K. DEMARCHI
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         13
